

 S2974 ENR: To ensure funding for the National Human Trafficking Hotline, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
 sixteenS. 2974IN THE SENATE OF THE UNITED STATESAN ACTTo ensure funding for the National Human Trafficking Hotline, and for other purposes.1.Funding for the National Human Trafficking Hotline; perfecting amendment(a)HHS funding for trafficking hotlineSection 107(b)(1)(B)(ii) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)(B)(ii)) is amended by striking of amounts made available for grants under paragraph (2),.(b)Perfecting amendmentSection 603 of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 259) is amended, in the matter preceding paragraph (1), by striking Victims of Crime Trafficking and inserting Victims of Trafficking.(c)Effective dateThe amendments made by this Act shall take effect as if enacted as part of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 227).Speaker of the House of RepresentativesVice President of the United States and President of the Senate